Citation Nr: 1603785	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  15-06 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for tinnitus and, if so, whether service connection is warranted. 

2.  Entitlement to service connection for vertigo. 

3.  Entitlement to a compensable rating for aero otitis with bilateral high frequency hearing loss.

4.  Entitlement to a rating in excess of 20 percent for cold injury residuals, degenerative arthritis with diffused demineralization of the right foot.

5.  Entitlement to a rating in excess of 20 percent for cold injury residuals, degenerative arthritis with diffused demineralization of the left foot.

6.  Entitlement to a rating in excess of 10 percent for hyperacusis with resonance of sound. 

7.  Entitlement to an initial compensable rating for residuals of traumatic brain injury (TBI).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to May 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2014 and February 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In connection with the submission of his substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  As such, he was notified that such had been scheduled for September 2015.  However, as noted by the Veterans Appeals Control and Locator System, he subsequently cancelled his hearing.  Therefore, the Veteran's request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.704(e) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for tinnitus and vertigo, and entitlement to higher ratings for hyperacusis with resonance of sound and residuals of TBI are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final rating decision issued in June 2007, the RO denied service connection for tinnitus; the Veteran did not initiate an appeal of the decision within one year, nor was any new and material evidence received within a year.
 
2.  The evidence received since the RO's June 2007 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for tinnitus, and raises a reasonable possibility of substantiating the claim.

3.  For the entire appeal period, the Veteran has Level I hearing acuity in both ears.

4.  For the entire appeal period, cold injury residuals, degenerative arthritis with diffused demineralization of right foot are manifested by arthralgia or other pain and osteoporosis, without tissue loss, nail abnormalities, color changes, locally impaired sensation, or hyperhidrosis.

5.  For the entire appeal period, cold injury residuals, degenerative arthritis with diffused demineralization of left foot were manifested by arthralgia or other pain and osteoporosis, without tissue loss, nail abnormalities, color changes, locally impaired sensation, or hyperhidrosis.



CONCLUSIONS OF LAW

1.  The June 2007 rating decision that denied service connection for tinnitus is final. 38 U.S.C.A. § 7105 (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2006) [(2015)].
 
2.  New and material evidence has been received to reopen a claim for service connection for tinnitus. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for a compensable rating for aero otitis with bilateral high frequency hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.85, 4.86, 4.87, Diagnostic Codes 6201-6100 (2015).

4.  The criteria for a rating in excess of 20 percent for cold injury residuals, degenerative arthritis with diffused demineralization of the right foot have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.104, Diagnostic Code 7122 (2015). 

5.  The criteria for a rating in excess of 20 percent for cold injury residuals, degenerative arthritis with diffused demineralization of the left foot have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.104, Diagnostic Code 7122 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield, 444 F.3d 1328; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for tinnitus is completely favorable, no further action is required to comply with the VCAA and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

As relevant to the remainder of the claims adjudicated herein, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an April 2014 letter, sent prior to the initial unfavorable decision issued in August 2014, advised the Veteran of the evidence and information necessary to substantiate his increased rating claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).
	
Post-service private and VA medical records and VA examination reports have been associated with the claims file.  The Board has reviewed these records to establish if any other medical evidence relevant to the Veteran's claims exists and has determined that all relevant medical evidence has been associated with the record.

The Veteran was provided with VA examinations in April 2014 and May 2014.  Neither the Veteran nor his representative has alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected disabilities as they include an interview with the Veteran, a review of the record, and a full examination, addressing the relevant rating criteria.  Furthermore, the reports describe the disabilities in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Pertinent to the Veteran's hearing disability, the Board notes that a VA audiology examination report must fully describe the functional effects caused by a hearing disability in addition to dictating objective test results.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In the instant matter, the May 2014 fully addressed the functional effects resulting from the Veteran's hearing disability.  Therefore, the Board finds that the examination report of record are adequate to adjudicate the Veteran's increased rating claims and no further examination is necessary.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Application to Reopen a Previously Denied Claim

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an AOJ decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).
 
If new and material evidence is received during an applicable appellate period following an AOJ decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), 'VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim.'  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). '[N]ew and material evidence' under 38 C.F.R. § 3.156(b) has the same meaning as 'new and material evidence' as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).
 
Generally, a claim which has been denied in an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.
 
New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
 
The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.
 
For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).
 
By way of background, the Veteran filed his original claim for service connection for tinnitus in November 2005.  Thereafter, in an April 2006 rating decision, the RO noted that, in a March 2006 VA examination, the Veteran denied experiencing tinnitus.  As such, the RO denied the claim on the basis that the evidence of record failed to show that such disability had been clinically diagnosed.

Subsequently, the Veteran submitted another claim for entitlement to service connection for tinnitus in February 2007, which was within one year of the April 2006 rating decision.  See 38 C.F.R. § 3.156(b).  In a June 2007 rating decision, the RO informed the Veteran that, since he had submitted a statement contending that he did experience tinnitus within one year of the prior denial, the claim was reopened.  However, the Veteran did not report to a VA examination that had been scheduled in order to determine whether his tinnitus was related to service or to a service-connected disability as he did not have transportation.  The RO indicated that the Veteran could request another examination when he had transportation or when the appropriate examiner was available.  The Veteran was informed of the decision and his appellate rights in June 2007, but did not file a notice of disagreement and no further communication or new and material evidence regarding his claim of entitlement to service connection for his tinnitus was received within one year of notification of the decision.  Therefore, the June 2007 rating decision became final.  38 U.S.C.A. §§ 7105 (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2006) [(2015)].

The Veteran again filed a claim for entitlement to service connection for tinnitus in April 2009.  In a February 2010 rating decision, the RO denied entitlement to service connection for tinnitus, noting that service treatment records did not reflect any reports of or treatment for tinnitus; however, as the Veteran served in Korea in a theater of Combat Operations during the Korean War, his possible exposure to acoustic trauma was conceded.  In denying the claim, the RO relied on a December 2009 VA examiner's opinion that the Veteran's subjective tinnitus was less likely as not due to his claimed barotrauma during active duty or to his service-connected bilateral hearing loss.  The examiner noted that the Veteran did not report symptoms consistent with tinnitus, and that the Veteran's report was very vague, providing no specifics or details regarding the whistling or ringing experienced.  

The Veteran was informed of the decision and his appellate rights in February 2010; however, he did not file a notice of disagreement regarding tinnitus.  However, in November 2010, the Veteran submitted several pages of information from the internet, including a description of tinnitus and its causes.  The AOJ never notified the Veteran as to whether such evidence may be considered new and material.  In this regard, VA is required to determine whether subsequently submitted materials constitute new and material evidence relating to an earlier claim, regardless of how VA characterizes that later submission of evidence.  Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed. Cir. 2014).  If VA does not make the necessary determination, the underlying claim remains pending.  Id.  Specifically, section 3.156(b) "requires VA to 'assess any evidence submitted during the relevant period and make a determination as to whether it constitutes new and material evidence relating to the old claim.'"  Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  In essence Beraud holds that, when evidence is received within one year of notice of the adverse rating decision, the claim remains pending until VA provides a "directly responsive" determination that the evidence was not new and material.  Id. at 1407; see Mitchell v. McDonald, --- Vet. App. ---, No. 13-1245, slip op. at 5 (U.S. Vet. App. Nov 18, 2015).  In the instant case, as the AOJ never provided a responsive determination as to the submission of the November 2010 internet article, the Board finds that the Veteran's April 2009 claim for service connection for tinnitus has remained pending and, consequently, the February 2010 rating decision is not final.  

Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication in June 2007.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).
 
Here, the evidence received since the time of the RO's June 2007 decision includes, in pertinent part, a March 2013 VA neurologist's opinion that the Veteran's tinnitus and his service-connected hyperacusis were consistent with cochlear pathology.  This new evidence raises questions of whether the Veteran has a current diagnosis of tinnitus, and whether it has the same etiology as his service-connected hyperacusis.  This evidence was not before adjudicators when the Veteran's claim was last denied in June 2007, and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim for service connection for tinnitus, and raises a reasonable possibility of substantiating the claim.  Given the new and material evidence of record received following the June 2007 decision, the claim for service connection for tinnitus is reopened.




Increased Ratings Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Aero Otitis with Bilateral High Frequency Hearing Loss

The Veteran filed his claim for an increased rating for aero otitis with bilateral high frequency hearing loss in December 2013 and contends that such disability warrants a compensable rating.

The Veteran's aero otitis with bilateral high frequency hearing loss is rated under Diagnostic Code 6201-6100.  38 C.F.R. §§ 4.85, 4.87.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Diagnostic Code 6201 evaluates chronic nonsuppurative otitis media with effusion (serous otitis media), and directs the rater to evaluate based on hearing impairment.  38 C.F.R. § 4.87, Diagnostic Code 6201.

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).
 
The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. 
§ 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86.
 
While the record includes VA and private treatment reports, such do not contain sufficient data to evaluate the Veteran's aero otitis with bilateral high frequency hearing loss under the applicable rating criteria.  However, a May 2014 audiological evaluation revealed the following pure tone thresholds, measured in decibels:

HERTZ

1000
2000
3000
4000
AVG.
RIGHT
35
45
60
65
51
LEFT
30
40
50
60
45

Word recognition testing revealed speech recognition ability of 96 percent in both ears. No exceptional pattern of hearing loss was demonstrated. These audiometry test results equate to Level I hearing in both ears.. 38 C.F.R. § 4.85. Applying the percentage ratings for hearing impairment found in Table VII, Level I hearing in both ears results in a noncompensable disability rating. 38 C.F.R. § 4.85.

To the extent that the Veteran contends that his aero otitis with bilateral high frequency hearing loss is more severe than currently evaluated, the Board observes that the Veteran, while competent to report symptoms associated with hearing loss, is not competent to report that his hearing acuity is of sufficient severity to warrant a higher evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).
 
Despite the foregoing, the Board acknowledges the Veteran's reports of the difficulty he has with hyperacusis, which he attributes to his hearing loss.  The Board notes that the Veteran is separately service-connected for such disorder. Notably, the VA examiner found that his word understanding is excellent in a quiet environment for both ears.  He stated he does not wear hearing aids because they are too loud. The Veteran was able to follow directions and answer all the questions correctly during the exam, which was in a quiet room with face-to-face conversation.  Even after considering such contentions as to the effects of the disability on his daily life, the Board finds that the criteria for a compensable rating are not met.  See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).
 
The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected aero otitis with bilateral high frequency hearing loss; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.
 
As the preponderance of the evidence is against the appeal for an increased disability rating for aero otitis with bilateral high frequency hearing loss for the entire appeal period, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Cold Injury Residuals, Degenerative Arthritis with Diffused Demineralization of Right and Left Foot  

In connection with the Veteran's claim for a total disability rating based in individual unemployability (TDIU) filed in February 2014, the AOJ reevaluated his cold injury residuals of the bilateral feet and determined that ratings in excess of the previously assigned 20 percent were not warranted.  The Veteran has appealed such determination and contends that such disabilities warrant an increased rating.

The Veteran's service-connected cold injury residuals, degenerative arthritis with diffused demineralization of right and left foot have been evaluated at 20 percent disabling under Diagnostic Code 7122, pertaining to cold injury residuals.  A 20 percent rating for cold injury residuals requires arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or x-ray abnormalities such as osteoporosis, subarticular punched out lesions, or osteoarthritis in the affected parts.  A maximum 30 percent rating is warranted for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following manifestations in the affected parts: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or x-ray abnormalities such as osteoporosis, subarticular punched out lesions, or osteoarthritis.  38 C.F.R. § 4.104, Diagnostic Code 7122.

A note to Diagnostic Code 7122 states that amputations of fingers or toes and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy are to be separately evaluated under other codes.  Other disabilities that have been diagnosed as the residual effects of a cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., also are to be separately evaluated unless they are used to support an evaluation under Diagnostic Code 7122.  A second note provides that each affected part is to be evaluated separately.  38 C.F.R. § 4.104, Diagnostic Code 7122.

After review of all the lay and medical evidence, the Board finds that the preponderance of the evidence is against finding that either the right or left cold injury residuals more nearly approximate the criteria for an increased disability rating of 30 percent.  

While the record includes VA and private treatment reports, such do not contain sufficient data to evaluate the Veteran's cold injury residuals of the bilateral feet under the applicable rating criteria.  However, the Veteran was afforded a VA examination in April 2014.  Upon examination, it was noted that the Veteran had arthralgia or other pain in both feet, but no numbness, tissue loss, color changes, locally impaired sensation, hyperhidrosis, or nail abnormalities on either foot. X-rays revealed osteoporosis in both feet.  The Veteran indicated that he used an assistive device to ambulate, but that this was due to vertigo.  

While the evidence reflects that the Veteran's service-connected right and left foot disabilities included pain and osteoporosis, the Veteran had no numbness, tissue loss, color changes, locally impaired sensation, hyperhidrosis or nail abnormalities.  For these reasons, the Board finds that the demonstrated symptomatology and functional impairment for the residuals of right and left foot cold injury do not meet or more nearly approximate the schedular criteria for a 30 percent disability rating under Diagnostic Code 7122 for any part of the appeal period. Id.

The Board has considered whether rating the Veteran's service-connected cold injury residuals, degenerative arthritis with diffused demineralization of the right and left foot under another Diagnostic Code based on his symptoms would provide him with a higher disability rating.  However, given the Veteran's symptoms, the Board finds that the most appropriate rating is provided using the criteria under Diagnostic Code 7122.  Id.

The Board notes that the characterization of the Veteran's service-connected disability includes degenerative arthritis.  However, during the appeal period, such was not found on X-ray.  Ratings based on arthritis are not appropriate in this case.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected cold injury residuals, degenerative arthritis with demineralization of the right and left foot; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disabilities is not warranted.

As the preponderance of the evidence is against the appeal for ratings in excess of 20 percent for service-connected cold injury residuals, degenerative arthritis with diffused demineralization of the right and left foot for the entire appeal period, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.3, 4.7.

Other Considerations

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as 'marked interference with employment' and 'frequent periods of hospitalization.'  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

The Board finds that the symptomatology and resultant disability due to the Veteran's service-connected cold injury residuals, degenerative arthritis with diffused demineralization of the right and left foot are addressed by the schedular rating criteria.  Under Diagnostic Code 7122, the symptoms contemplated are arthralgia or other pain, numbness, cold sensitivity, tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, and x-ray abnormalities such as osteoporosis, subarticular punched out lesions, or osteoarthritis.  The Veteran's symptoms associated with his right and left cold injury residuals include pain and osteoporosis. These symptoms are clearly contemplated by the rating criteria.

The Board also finds that the symptomatology and impairment caused by the Veteran's service-connected aero otitis with bilateral high frequency hearing loss are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  A VA audiology examination report must fully describe the functional effects caused by a hearing disability in addition to dictating objective test results.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In this regard, the Board notes that the Veteran has reported difficulties with hearing associated with hyperacusis at the time of the May 2014 VA audiological examination, for which he is separately service-connected. 

The schedular criteria are adequate to rate the Veteran's hearing loss disability. The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns, which are not demonstrated in this case, and as measured by both audiology testing and speech recognition testing. The Veteran's complaints concern diminished auditory acuity and speech recognition.  Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  Moreover, the testing is to be performed without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  The scores represent a rating made on the worst possible objective measure of performance.  In short, the Veteran does not have any symptoms or impairment from the service-connected hearing loss disability that are unusual or are different from those contemplated by the schedular rating criteria.

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999. See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. VHA had found through clinical studies of Veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994). 

Accordingly, the Board finds that functional impairment due to hearing loss and residuals of right and left foot cold injuries is contemplated in the regulations and schedular rating criteria.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In the instant case, the Veteran has been awarded a TDIU effective December 18, 2013, the date VA received his current claim for an increased rating.  Therefore, such matter need not be addressed further.


ORDER

New and material evidence having been received, the claim for service connection for tinnitus is reopened; the appeal is granted to this extent only.

A compensable rating for aero otitis with bilateral high frequency hearing loss is denied.

A rating in excess of 20 percent for cold injury residuals, degenerative arthritis with diffused demineralization of the right foot is denied. 

A rating in excess of 20 percent for cold injury residuals, degenerative arthritis with diffused demineralization of the left foot is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary with respect to the remaining issues on appeal to ensure that due process is followed and that there is a complete record upon which to decide such claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As an initial matter, the Board notes that the Veteran's service-connected TBI is evaluated pursuant to Diagnostic Code 8045, which contemplates cognitive, emotional/behavioral, and physical dysfunction.  With regard to physical dysfunction, the rating criteria provides that the following should be evaluated under an appropriate diagnostic code: motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems: speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic dysfunctions; and endocrine dysfunctions.  (Emphasis added).  The rating criteria further provides that the preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

The "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table includes various facets of TBI residuals, including memory, attention, concentration, executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; and subjective symptoms.  The last category includes consideration of the impact that subjective symptoms have on the Veteran's ability to work, instrumental activities of daily living, and relationships, and examples include, as relevant, intermittent dizziness, tinnitus, and hypersensitivity to sound. 

In the instant case, the Veteran was service-connected for posttraumatic stress disorder with anxiety, aero otitis with bilateral high frequency hearing loss, and hyperacusis with resonance of sound prior to the award of service connection for TBI and such disabilities are evaluated under separate Diagnostic Codes. 

However, the Veteran is also seeking service connection for tinnitus as well as vertigo, which he claims results in imbalance.  With regard to the former disorder, as noted previously, a March 2013 VA neurologist opined that the Veteran's tinnitus and his service-connected hyperacusis were consistent with cochlear pathology.  This evidence raises questions of whether the Veteran's tinnitus has the same etiology as his service-connected hyperacusis, or for that matter, aero otitis with bilateral high frequency hearing loss.  Additionally, as noted above, tinnitus may be an impairment associated with a TBI.  As such, a remand is necessary to determine the nature and etiology of the Veteran's tinnitus.  

With regard to his claimed vertigo, the Veteran has contended that he has problems with balance due to his TBI.  He has also claimed that he had been informed by his doctor that his imbalance is due to an inner ear problem associated with his service-connected hyperacusis.  The Veteran has indicated that his balance problems date back to service.  See May 2014 Statement in Support of Claim and February and April 2015 VA examination reports.  An opinion regarding such matter was provided in April 2015.  In this regard, the examiner was asked to address specific symptoms that the Veteran had contended were related to his TBI, including balance problems.  The examiner opined that his gait problems were less likely related to TBI.  He provided the rationale that review of records reflected that the Veteran had just recently started using a cane for balance, and that a VA neurology evaluation showed no evidence of imbalance in 2013.  The examiner opined that the Veteran's current imbalance was less likely caused by TBI since there was no reported evidence of imbalance immediately after the TBI nor any evidence of pattern of imbalance after the service.  However, the examiner did not consider the Veteran's contentions that his balance problems began shortly after service.  As such, the April 2015 VA opinion is not adequate as the lay evidence of record was not considered in rendering the opinion.  In addition, an opinion was not provided as to whether the Veteran's imbalance problems were related to his service-connected hyperacusis.  As such, a remand is necessary to obtain such opinions.

Furthermore, as indicated previously, as tinnitus, intermittent dizziness, and gait, coordination, and balance problems may be considered residuals of TBI and may possibly support an increased rating under Diagnostic Code 8045 if they are not evaluated separately, the Veteran's claim for an initial compensable rating for residuals of a TBI is inextricably intertwined with the pending claims for service connection for tinnitus and vertigo.  Further, with respect to his service-connected hyperacusis with resonance of sound, such is evaluated under Diagnostic Code 6260 referable to tinnitus.  Consequently, his claim for an increased rating for such disability is inextricably intertwined with his claim for service connection for tinnitus.  See Parker v. Brown, 7 Vet.App. 116 (1994); Harris v. Derwinski, 2 Vet.App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Finally, while on remand, the Veteran should be provided proper VCAA notice regarding the secondary aspect of his claims of entitlement to service connection for tinnitus and vertigo.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claims of entitlement to service connection for tinnitus and vertigo on a secondary basis.  

2.  Schedule the Veteran for a VA neurological examination to determine the etiology of vertigo/balance problems and tinnitus.  All indicated tests and studies should be conducted.  The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should address the following inquiries:

(a)  It is at least as likely as not (50 percent probability or more) that the Veteran's vertigo/balance problems had its onset in service, or is otherwise the result of a disease or injury in service (the examiner must address the Veteran's contentions that he began having balance problems and dizziness shortly after service; see February and April 2015 VA examination reports)?

(b)  It is at least as likely as not (50 percent probability or more) that the Veteran's current vertigo/balance problems are part and parcel of his service-connected TBI?

(c)  If the response to (b) is no, whether it is at least as likely as not (50 percent probability or more) that the Veteran's vertigo/imbalance has been caused (in whole or in part) or aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected hyperacusis (the examiner must address the Veteran's statement that. a doctor told him his dizziness was due to hyperacusis; see May 2014 Statement in Support of Claim)?

If the Veteran's current vertigo/imbalance has been aggravated by his service-connected hyperacusis, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

(d)  It is at least as likely as not (50 percent probability or more) that the Veteran's tinnitus is of the same etiology as his hyperacusis or otherwise is related to service, to include in-service noise exposure (the examiner must address the medical evidence of record that his tinnitus is consist with his cochlear abnormalities)?

(e)  It is at least as likely as not (50 percent probability or more) that the Veteran's tinnitus is part and parcel of his service-connected TBI?

(f)  If the response to (e) is no, whether it is at least as likely as not (50 percent probability or more) that the Veteran's tinnitus has been caused (in whole or in part) or aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected hyperacusis and/or
aero otitis with bilateral high frequency hearing loss?

If the Veteran's tinnitus has been aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide a rationale for each opinion given.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


